14-290
    Yang v. Lynch
                                                                                       BIA
                                                                               A099 670 256
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    25th day of August, two thousand fifteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             REENA RAGGI,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    ZHONG CHI YANG,
                  Petitioner,

                    v.
                                                                            14-290
                                                                            NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONER:                      Peter D. Lobel, New York, N.Y.

    FOR RESPONDENT:                      Joyce R. Branda, Acting Assistant
                                         Attorney General; Kohsei Ugumori,
                                         Senior Litigation Counsel; C.
                                         Frederick Sheffield, Trial
                                Attorney, Office of Immigration
                                Litigation, United States
                                Department of Justice, Washington,
                                DC.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Zhong Chi Yang, a native and citizen of the

People’s Republic of China, seeks review of a January 2, 2014,

decision of the BIA denying his motion to reopen.          In re Zhong

Chi Yang, No. A099 670 256 (B.I.A. Jan. 2, 2014).           We assume

the   parties’   familiarity     with   the   underlying   facts    and

procedural history in this case.

      We review the BIA’s denial of a motion to reopen “for abuse

of    discretion,     mindful    that   motions   to   reopen      ‘are

disfavored.’”    Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006)

(per curiam) (quoting INS v. Doherty, 502 U.S. 314, (1992)).

When the BIA considers relevant evidence of country conditions

in evaluating a motion to reopen, we review the BIA’s factual

findings under the substantial-evidence standard.            See Jian

Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

      The BIA’s denial of Yang’s motion to reopen was not an abuse

of discretion.      Because Yang filed his motion more than 90 days
after the agency’s final administrative decision, he was

required to demonstrate a material change in conditions in China

to   excuse    the   applicable     time     limitation.        8     U.S.C.

§ 1229a(c)(7)(C)(i), (ii); 8 C.F.R. § 1003.2(c)(2), (3).

     We find no abuse of discretion in the BIA’s conclusion that

the evidence Yang submitted was insufficient to establish

changed country conditions material to his claim that he was

eligible for relief based on his conversion to Christianity

while in the United States.       Contrary to Yang’s contention, the

BIA acknowledged evidence that supported his claim, such as

reports of the arrests of some house church leaders and the

harassment of church members.           See Xiao Ji Chen v. U.S. Dep’t

of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006) (stating that

the Court “presume[s] that [the agency] has taken into account

all of the evidence before [it], unless the record compellingly

suggests    otherwise”).       Despite      that    evidence,       the   BIA

reasonably found that the record did not demonstrate that Yang

would face persecution under current conditions.              The reports

indicated     that   whether   authorities         tolerate   or     repress

unregistered religious activity varies regionally.                  And the

2011 ChinaAid Annual Report, which lists incidents of religious

                                    3
persecution by province, reflects none in Yang’s home province

of Fujian for the reporting year.         The BIA was not compelled

to conclude that this evidence reflected a change in country

conditions material to Yang’s claimed fear of harm.            See Jian

Hui Shao, 546 F.3d at 171.

    Because   Yang   failed   to       demonstrate   changed   country

conditions material to his eligibility for relief, the BIA did

not abuse its discretion in denying his motion to reopen as

untimely.   See 8 U.S.C. § 1229a(c)(7)(C); Jian Hui Shao, 546
F.3d at 168-69.   Accordingly, we need not address the parties’

arguments regarding the BIA’s alternative findings as to Yang’s

prima facie eligibility for relief.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DENIED as moot.



                              FOR THE COURT:
                              Catherine O=Hagan Wolfe, Clerk




                                   4